SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 43)* MobileSmith, Inc. (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 60743J 104 (CUSIP Number) Avy Lugassy 126 Chemin Des Hauts Crets, 1253 Vandoeuvres, Geneva Switzerland +4179 6268454 (Name, address and telephone number of person authorized to receive notices and communications) November 11, 2013 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.o NOTE:Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. ————— *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) CUSIP No. 60743J 104 SCHEDULE 13D Page2 of8 Pages EXPLANATORY NOTE This Amendment No. 43 (this “Amendment”) amends and restates the Report on Schedule 13D, originally filed on April 4, 2008, as last amended on February 15, 2013, in order to reflect a change in the beneficial ownership of the shares of MobileSmith, Inc. (the “Issuer”) as a result of (i) a change to the terms of the Issuer’s convertible secured subordinated notes due November 14, 2016 (as amended through the date hereof, the “Notes”), so that the Notes are convertible immediately upon the noteholder’s request and (ii) the transfer of the Notes from Atlas Capital, SA (“Atlas”) to Grasford Investments, Ltd. (“Grasford”), effective as of November 1, 2013. 1 NAME OF REPORTING PERSONS Avy Lugassy 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Switzerland NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 59.9%(1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 59.9% 14 TYPE OF REPORTING PERSON IN (1) See Item 5 for a detailed explanation of the Reporting Person’s beneficial ownership of Common Stock. 2 CUSIP No. 60743J 104 SCHEDULE 13D Page3 of8 Pages Item 1. Security and Issuer. This Schedule 13D/A relates to common stock, par value $0.001 (the “Common Stock”) of the Issuer.The principal executive offices of the Issuer are located at 5400 Trinity Road, Suite 208, Raleigh, North Carolina, 27607. Item 2. Identity and Background. (a)Name: This Schedule 13D/A is being filed by Avy Lugassy. (b)Residence or Business Address: 126 Chemin Des Hauts Crets, 1253, Vandoeuvres, Geneva, Switzerland. (c)Present Principal Occupation or Employment: Mr. Lugassy is currently a principal of Grasford. Grasford has a principal business address at Vanterpool Plaza, 2nd Floor, Wickhams Cay I, Road Town, Tortola, British Virgin Islands. (d)Criminal Convictions: During the last five years, Mr. Lugassy has not been convicted in a criminal proceeding. (e)Civil Proceedings: During the last five years, Mr. Lugassy has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or became subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Citizenship: Mr. Lugassy is a citizen of Switzerland. 3 CUSIP No. 60743J 104 SCHEDULE 13D Page4 of8 Pages Item 3. Source or Amount of Funds or Other Consideration. As a member of management of Atlas, Mr. Lugassy beneficially held, in the aggregate, 7,330,269 shares of Common Stock, either from the Issuer or from other shareholders of the Issuer, which had been previously reported by Atlas.Atlas paid an aggregate of approximately $19,728,550.34 for these shares from corporate funds, including 56,206 shares acquired from Dennis Michael Nouri (the former President and Chief Executive Officer of the Issuer) pursuant to a note cancellation agreement.In exchange for the shares acquired from Mr. Nouri, Atlas cancelled a note under which Mr. Nouri owed the Reporting Person principal and interest totaling $85,117. On February 7, 2013, Mr. Lugassy transferred all 7,330,269 shares of Common Stock of the Issuer from Atlas to Grasford, which is also owned and controlled by Mr. Lugassy. Accordingly, as of February 7, 2012, Atlas no longer reported beneficial ownership of the Common Stock of the Issuer. Also, as a member of management of Atlas, Mr. Lugassy beneficially held, in the aggregate $13.826 million in aggregate principal amount of Notes, that had been previously reported as being held by Atlas.Effective as of November 1, 2013, Mr. Lugassy transferred all $13.826 million in aggregate principal amount of such Notes from Atlas to Grasford. Accordingly, as of November 1, 2013, Atlas no longer has beneficial ownership of the Common Stock into which the Notes are convertible. On June 26, 2013, the Issuer amended the terms of that certain Convertible Secured Subordinated Note Purchase Agreement, as amended (the “Amended and Restated Note Purchase Agreement”), so that, prior to the maturity date, each of the holders of Notes, including the Reporting Person, has the option to convert all or a portion of the principal amount of the Notes outstanding into Common Stock immediately upon the noteholder’s request.This Schedule 13D/A now reflects the Reporting Person’s beneficial ownership of the Notes held by the Reporting Person since they are currently convertible. Item 4. Purpose of the Transaction. The information included in Item 3 above is hereby incorporated herein by reference. Except as may be set forth herein, Mr. Lugassy has no plans or proposals which would relate to or result in any of the matters set forth below: (a)the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b)an extraordinary corporate transaction, such as a merger, reorganization, or liquidation, involving the Issuer or any of it subsidiaries; (c)a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d)any change in the present Board of Directors or management of the Issuer, including any plans or proposals to change the number or term of the Issuer's Board of Directors or to fill any existing vacancies thereon; (e)any material change in the present capitalization or dividend policy of the Issuer; (f)any other material change in the Issuer's business or corporate structure; (g)changes in the Issuer's charter, bylaws, or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h)causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of aregistered national securities association; (i)a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended; or (j)any action similar to any of those enumerated above. 4 CUSIP No. 60743J 104 SCHEDULE 13D Page5 of8 Pages Item 5. Interest in Securities of the Issuer. (a)Aggregate Beneficial Ownership: As of November 1, 2013, Mr. Lugassy beneficially owned 24,274,242 shares of Common Stock, including the 16,943,973 shares of Common Stock issuable upon conversion by Grasford of its Notes, which represent approximately 59.9% of the total issued and outstanding shares of Common Stock. (b)Power to Vote and Dispose of the Issuer Shares: Mr. Lugassy has sole voting and dispositive power with respect to the 24,274,242 shares of Common Stock, including the 16,943,973 shares of Common Stock issuable upon conversion by Grasford of its Notes, reported on this Schedule 13D/A. (c)Transactions Effected During the Past 60 Days: Mr. Lugassy has not effected any transactions in the Common Stock of the Issuer during the past 60 days, except as set forth in Item 3. (d)Right of Others to Receive Dividends or Proceeds of Sale: None. (e)Date Ceased to Be the Beneficial Owner of More Than Five Percent: Not applicable. 5 CUSIP No. 60743J 104 SCHEDULE 13D Page6 of8 Pages Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. The information included in Item 3 above is hereby incorporated herein by reference. As of November 1, 2013, the Issuer had sold $25.395 million aggregate principal amount of Notes.Of such amount, the Issuer has sold $13.826 million in aggregate principal amount of Notes to Atlas (now transferred to Grasford), on the following dates and in the following amounts: Date Amount November 14, 2007 August 12, 2008 January 6, 2009 February 24, 2009 April 3, 2009 June 2, 2009 July 16, 2009 August 26, 2009 September 8, 2009 October 2, 2009 November 6, 2009 December 23, 2009 February 11, 2010 April 1, 2010 June 2, 2010 July 1, 2010 August 13, 2010 August 30, 2010 September 14, 2010 September 30, 2010 November 9, 2010 February 7, 2011 March 4, 2011 April 6, 2011 September 6, 2011 October 11, 2011 November 7, 2011 January 5, 2012 February 10, 2012 April 2, 2012 May 25, 2012 October 15, 2012 TOTAL (as of November 1, 2013): 6 CUSIP No. 60743J 104 SCHEDULE 13D
